Citation Nr: 1335960	
Decision Date: 11/05/13    Archive Date: 11/13/13

DOCKET NO.  09-11 343A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, other than post traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel



INTRODUCTION

The Veteran had active service from February 1957 to May 1977.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2006 decision by the RO which denied, in part, service connection for PTSD.  

In December 2011, the Board found that the Veteran's claim encompassed both PTSD and non-PTSD psychiatric disorders under Clemons v. Shinseki, 23 Vet. App. 1 (2009), and remanded the appeal for additional development of both issues.  

By rating action in August 2012, the RO granted service connection for PTSD and assigned a 30 percent evaluation; effective from April 30, 2012.  The Veteran and his representative were notified of this decision and did not express dissatisfaction with the decision.  Accordingly, this issue is not in appellate status and cannot be addressed in this decision.  

The Board remanded the current issue on appeal for additional development in March 2013.  

A claim of entitlement to service connection for Type II diabetes has been raised by the Veteran and is referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board remanded this appeal in March 2013 for a VA medical opinion as to whether the Veteran presently has a psychiatric disorder other than PTSD, or whether he had a psychiatric disorder other than PTSD at some point during the pendency of this appeal that is related to service or to a service-connected disability.  

Although a VA psychologist reviewed the claims file and provided an opinion in a June 2013 VA examination report, the examiner failed to provide an adequate response to the specific questions asked and a legally sufficient explanation for the conclusions reached.  

Specifically, the examiner indicated that, "if at some time [the Veteran] had a depressive disorder, it was more likely than not caused by his financial and family problems and is apparently in remission at this time (per his psychiatrist)."  The examiner also indicated, "only a few symptoms of depression were ever reported by this Veteran according to his chart, and it is unclear that he ever met the full DSM-IV criteria for a depressive disorder."  

While the examiner seems to suggest that the Veteran does not currently have any additional psychiatric disorders other than PTSD, the opinion is equivocal at best.  

Further, as noted in the remand, the record shows diagnoses of major depressive affective disorder, depressive disorder, and depression.  Additional VA treatment records in Virtual VA show a diagnosis of history of depression, in remission in June 2011 and a diagnosis of severe depressive disorder in August 2011.  While the examiner has indicated that "it is unclear whether the Veteran ever met the full DSM-IV criteria for a depressive disorder," she provided no explanation for this finding and further, did not reconcile this finding with the documented diagnoses of record that suggest otherwise.

In an August 2013 Statement of Accredited Representative in Appealed Case (VA Form 646), the Veteran's representative argued that the June 2013 VA medical opinion is inadequate and failed to explain the basis for the conclusion that the diagnosis of depression was caused by financial and family problems.  

The Board agrees.  Although further delay is regrettable, the June 2013 VA examination was inadequate and a new in-person examination must be provided.  

While the specific questions for which the Board has asked for a medical opinion may appear absurd to a layman, the Board is compelled to seek a medical opinion under the holding in McClain v. Nicholson, 21 Vet. App. 319 (2007).  In that case, the Court held that service connection may be awarded for a disability that existed when a claim is filed or was present at anytime during the pendency of the appeal, notwithstanding that the disability may have since resolved.  Id.  

The Board is cognizant of the difficulty in rendering an opinion as to the nature and etiology of the Veteran's psychiatric problems.  Nonetheless, VA is required to attempt to obtain a clear and unambiguous medical opinion based on the available evidence of record.  

Because the remand instructions were not complied with, the Board is required to remand the appeal for additional development.  Stegall v. West, 11 Vet. App. 268 (1998); 38 C.F.R. § 19.9 (2013).  

Finally, at an April 2012 VA examination, the Veteran reported that he was in receipt of benefits from the Social Security Administration (SSA).  It is not known whether those records are pertinent to the appeal.  VA is obliged to attempt to obtain those records and determine whether they are pertinent.  38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2); see also Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010); Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009). 

Accordingly, the case is REMANDED for the following action:  

1.  Obtain all VA treatment records from October 2011 to the present and associate them with the claims file, either physically or electronically.  Follow all procedures outlined in 38 C.F.R. § 3.159, to include notifying the Veteran and his representative of any unavailable records.  

2.  Obtain from the SSA any additional records pertinent to the Veteran's claim for SSA disability benefits and any medical records concerning that claim.  All efforts to obtain the records should be fully documented, a negative response should be requested if no records are available.

3.  After associating any additional records with the claims file, the Veteran must be afforded an in-person VA psychiatric examination to determine whether he currently has a psychiatric disorder, other than PTSD, that is related to service or to a service-connected disability.  The claims file, including a copy of this Remand, must be made available to and contemporaneously reviewed by the examiner.  All appropriate psychological tests deemed necessary should be administered.  The examiner must provide a response to each the following:  

a) Does the Veteran currently have a psychiatric disorder other than PTSD?  If so, is it at least as likely as not that this disorder had onset in service; or, is otherwise related to service; or, was caused or aggravated by his service-connected PTSD?  

b) If the examiner determines that the Veteran does not currently have a psychiatric disorder, other than PTSD, but he did have a chronic psychiatric disorder, other than PTSD, at some point during the pendency of this appeal (i.e. at any time since January 2006), that has subsequently resolved - is it at least as likely as not that such disorder had onset in service; or, is otherwise related to service; or, was caused or aggravated by the service-connected PTSD?  

Note: The term "aggravation" refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

c) If the examiner determines that the Veteran does not currently have a psychiatric disorder, other than PTSD, and also has not had a chronic psychiatric disorder, other than PTSD, at any point during the pendency of this appeal, (i.e. at any time since January 2006), then he or she must reconcile this finding with the diagnoses of depression, major depressive disorder, and schizoaffective disorder noted in the VA outpatient treatment records.

A fully articulated medical rationale for all opinions must be set forth in the examination report.  The examiner should also include discussion the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.  

If the examiner is unable to answer the above inquiries, a supporting explanation must be provided, identifying precisely what facts could not be determined.  In particular, the examiner should comment on whether an opinion could not be rendered because the limits of medical knowledge or because additional information was needed.  If it is determined that additional information is needed, the examiner should state what information is needed in order to offer an opinion.  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definitive opinion can be obtained.)  

4.  Following completion of the foregoing, the AMC must review the claims folder and ensure that all of the development requested herein above was conducted and completed in full.  In particular, the RO should ensure that the examiner has responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2013).  

5.  After the requested development has been completed, the AMC should readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  



_________________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

